                 Case 1:21-cv-00662-JLS Document 26 Filed 06/03/21 Page 1 of 1


                                                 UNITED STATES DISTMCT COURT
                                                 WESTERN DISTRICT OF NEW YORK



IN THE MATTER OF THE APPLICATION OF
 Avi Grunfeld                                                                                                    SPONSORING
                      (Name)                                                                                      AFFTOAVTT
TO BE ADMITTED TO PRACTICE AS AN ATTORNEY



STATE OF NEW YOKK              )
                                   )ss:
COUNTYOF ERIE                  )

 J. Michael Lennon                                                  j being duly swom deposes and says:



1. Ireside at:

 299 Walton Drive, Amherst, New York14226
                                                          WaShJnQtOn StrGGt, SuJtG 1000,
andmaintainanofficeforthepracticeoflawat:535
 Buffalo,NewYork 14203


2.1 am an attomey at law, admitted to practice in the State      of New York

                                                          ^ I was admitted to practice in the United States District Court for the

Westem District ofNew York on the
                                          4th       day of
                                                             May                            2004
3. I have known the petitioner since.
                                          May 2021                                                and under the following

circumstances:
Mr. Grunfeld is associated with Quinn Emanuel and 1 have worked directly with him

over the past weeks on the litigated matter for which he seeks pro hac vice admission.

4. I know the following about the petitioner's moral character and fitness to be admitted to practice in this Court:
Mr. Grunfeld's moral character and fitness to be admitted to practice in this Court are satisfactory

 in all respects and 1 recommend his admission pro hac vice without hesitation.


                                                                            ^^^t^
                                                                           f Signatureof§tronsq{-iq/Attomey


Swom to before me this 3 day ^_^^Q£_

                  f-M-f ./—-   <^ J^fc^-^--                                        KATHARINE L. BROWN
                    Notary Public                                               Notary Public, State Of New Yorlt
                                                                                     Qualified in Erie County
                                                                             Commlssion Expires September'28,20^M
